In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-205 CR

____________________


ERIC GREENVILLE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. 17435




MEMORANDUM OPINION
	Eric Greenville was indicted by a grand jury for felony driving while intoxicated.
Greenville filed an application for writ of habeas corpus.  The trial court denied the writ. 
From that order, Greenville brings this appeal.  See Tex. Code Crim. Proc. Ann. art.
11.08 (Vernon 1977). 
	Appellant claims the State is estopped from prosecuting this case on the grounds of
double jeopardy.  The hearing on the petition suggests the basis for the claim is the ALR
hearing regarding the same facts as this case.  That proceeding does not implicate double
jeopardy rights.  See Tharp v. State, 935 S.W.2d 157, 161 (Tex. Crim. App. 1996).  See
also Reynolds v. State, 4 S.W.3d 13, 20-21 (Tex. Crim. App. 1999).
 	Appellant appears to raise the issue of entrapment in claiming Officer Noe became
a party to the offense and is criminally responsible for appellant's commission of the
crime.  While appellant may raise that defense to prosecution, it is not a proper ground for
habeas corpus relief.  See Tex. Pen. Code Ann. §§ 2.03, 8.06 (Vernon 2003).  Appellant
has an adequate remedy by appeal.  See Ex parte McCullough, 966 S.W.2d 529, 531 (Tex.
Crim. App. 1998).
	The order of the trial court denying the writ of habeas corpus is affirmed. 
	AFFIRMED. 
							PER CURIAM
Submitted on October 21, 2004  
Opinion Delivered October 27, 2004
Do not publish 

Before McKeithen, C.J., Burgess, and Gaultney, JJ.